Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Kallis on 02/05/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claims as follows:

1.	(CURRENTLY AMENDED) An activity drone comprising:
an aerial vehicle having at least one rotor contributing to providing the drone with lift and/or propulsion; 
an activity system; and
a fastener device for fastening the activity system to the aerial vehicle;
the activity system comprising:
	a structure;
	a computer;

	a distribution device for performing a plurality of tasks in succession on the work zone, the distribution device having a plurality of compartments, each compartment containing at least one object, at least one task being associated with each compartment;
wherein the activity system includes a turning motor enabling the distribution device to be turned relative to the aerial vehicle so that the compartment that is to be used for performing a task occupies a predetermined utilization position relative to the work zone,
		wherein respective objects contained in the plurality of compartments are various pieces of fabric impregnated with different substances for reacting with different specific gases so as for each piece of fabric to analyze the air in the work zone and detect in the air in the work zone a possible presence of the specific gas reactive with the substance of that piece of fabric,
wherein the activity system further includes an articulated arm, and after each turn of the distribution device relative to the aerial vehicle, the articulated arm takes hold and presents in succession the various pieces of fabric to a proximity of the work zone for each piece of fabric to analyze the air in the work zone and detect in the air in the work zone a possible presence of the specific gas reactive with the substance of that piece of fabric.

		2.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the structure is stationary relative to the aerial vehicle and to the work camera, the turning motor serving to cause the distribution device to turn relative to the structure and to the aerial vehicle.



4.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the activity system includes a common unit that is used in common by the plurality of compartments for performing the plurality of tasks.

5.	(PREVIOUSLY PRESENTED) The activity drone according to claim 4, wherein the common unit includes a pressure generator and a spray nozzle, while respective objects contained in the plurality of compartments further include a respective fluid so that when one of the compartments including a fluid is being used to perform a task, the activity system sprays the fluid contained in the compartment through the spray nozzle of the common unit onto the work zone.

6.	(PREVIOUSLY PRESENTED) The activity drone according to claim 4, wherein the activity system includes the turning motor enabling the distribution device to turn relative to the aerial vehicle so that the compartment that is to be used for performing the task occupies the predetermined utilization position relative to the work zone, and the common unit includes a pressure generator, while respective objects contained in the plurality of compartments further include a fluid and a spray nozzle in such a manner that when one of the compartments containing a fluid and a spray nozzle is occupying the predetermined utilization position for performing the task, the activity system sprays the fluid through the spray nozzle of the compartment onto the work zone.

7-8.	(CANCELLED)

9.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the computer includes an image analysis device configured to analyze images taken by each work camera and to perform the task in an autonomous manner.

10.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the structure forms fixed landing gear.

11.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the activity drone includes a communications device in order to receive commands from an operator and in order to transmit to the operator images taken by each work camera.

12.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the activity drone includes a locating device so as to position itself in a terrestrial reference frame.

13.	(PREVIOUSLY PRESENTED) The activity drone according to claim 1, wherein the activity drone includes positioning devices enabling the drone to position itself in its surroundings so as to be able to move in an autonomous manner.

14.	(CURRENTLY AMENDED) An activity drone comprising:
an aerial vehicle having at least one rotor to provide the drone with lift; 
an activity system; and
a fastener fastening the activity system to the aerial vehicle;
the activity system comprising:

	a computer;
	at least one work camera to provide a view of a work zone that is apart from the activity drone; and
	a distribution device to perform a plurality of tasks in succession on the work zone, the distribution device having a plurality of compartments, with each compartment containing an object, with at least one task associated with each compartment;
wherein the activity system includes a turning motor to turn the distribution device relative to the aerial vehicle so that the compartment that is to be used for performing a task occupies a predetermined utilization position relative to the work zone,
		wherein the objects contained in the plurality of compartments are various pieces of fabric impregnated with different substances for reacting with different specific gases so as to analyze the air in the work zone and detect a possible presence of one or more of the specific gases in the work zone,
		wherein the activity system further includes an articulated arm, and after each turn of the distribution device relative to the aerial vehicle, the articulated arm takes hold and presents in succession the various pieces of fabric to a proximity of the work zone for each piece of fabric to analyze the air in the work zone and detect in the air in the work zone a possible presence of the specific gas reactive with the substance of that piece of fabric.

15.	(PREVIOUSLY PRESENTED) The activity drone according to claim 14, wherein the structure is stationary relative to the aerial vehicle and to the work camera, the turning motor serving to cause the distribution device to turn relative to the structure and to the aerial vehicle.



17-21.	(CANCELLED)

22.	(CURRENTLY AMENDED) The activity drone of claim 1, wherein the articulated arm has a gripper clamp for use in taking hold of and presenting the various pieces of fabric to the proximity of the work zone.

23.	(CANCELLED)

24.	(PREVIOUSLY PRESENTED) The activity drone of claim 1, wherein the distribution device turns about a rotational axis of the rotor when being turned relative to the aerial vehicle.

25.	(CURRENTLY AMENDED) The activity drone of claim 14, wherein the articulated arm has a gripper clamp for use in taking hold of and presenting the various pieces of fabric to the proximity of the work zone.

26.	(CANCELLED)



	

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an Examiner’s reasons for allowance in response to application filed on 12/11/2022, assigned serial 16/216,273 and titled “Drone for industrial activities".
The following is an examiner's statement of reasons for allowance: 
Markov (2015/0041593) discloses boom arm 108 as being the articulated arm with compartments of objects; Haunschild (5,090,637) discloses a system for purifying lift gas to remove oxygen from the lift gas by catalytic reaction with hydrogen. However Markov does not disclose the boom arm takes hold of the object contained in one of the compartments when the compartment is at  a predetermined utilization position relative to the work zone, and Haunchild does not specify the nature of the catalytic surface i.e. fabric or other material. Furthermore, the combination of Markov and Haunchild does not disclose compartments contain various pieces of fabric impregnated with different substances of reacting with different specific gases. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1-6, 9-16, 22, 24-25 are allowed.
Claims 7-8, 17-21, 23, and 26 are canceled.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667